Citation Nr: 1425624	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-00 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for esophageal cancer.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from October 1961 to October 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the White River Junction, Vermont Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is in the Veteran's file.

In November 2013, the Board remanded the case for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's November 2013 remand, a VA examiner provided a medical opinion on whether the Veteran's esophageal cancer is related to military service in December 2013.  The medical opinion and rationale provided by the examiner are inadequate.  

The examiner opined that the Veteran's esophageal cancer was not incurred in service because the medical literature does not support the contention that "it is more likely than not" that esophageal cancer is caused by exposure to herbicides, defoliants, and insecticides.  The examiner also indicated in his rationale that the sources cited by the Veteran's private physicians do not "unequivocally" state such exposures "more likely than not" cause esophageal cancer.  The examiner's opinion and rationale reflect reliance upon an incorrect standard of proof.

The correct standard of proof that a VA examiner is to use in responding to questions of nexus is "at least as likely as not."  In other words, the medical treatise/literature and private medical opinions offered in support of the Veteran's claim need not "unequivocally" link esophageal cancer to exposure to herbicides, defoliants, and insecticides as claimed by the Veteran, nor establish that it is "more likely than not" that the esophageal cancer is the result of such claimed exposure.  For this reason, a new examination and opinion is required.

At the March 2012 hearing before the undersigned, the Veteran testified that as a member of the military police, he was exposed to insecticides on a fairly frequent basis over a two-year period.  The Veteran also provided witness statements from former service members who also served as military policemen in the Panama Canal Zone during or near the time the Veteran served there.  All of these service members indicated that they were exposed to insecticides, herbicides and/or defoliants while stationed in the Panama Canal Zone and several of them indicated that they later developed various forms of cancer.

As the claim is being remanded, the RO now has the opportunity to attempt verification of the Veteran's claimed exposure to Agent Orange, other herbicides, insecticides, and pesticides including dichlorodiphenyltrichloroethane (DDT) while stationed in Panama from 1962 to 1964.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide, if possible, specific dates in which he remembers witnessing the use of herbicides, defoliants or other chemical agents while serving in Panama.  He must be notified that JSRRC will generally only research a 60-day time frame, so he must be as specific as possible.  Notify him that his official service personnel records indicate he was stationed in the Panama Canal Zone from October 20, 1962, to October 15, 1964.

2.  After any additional information is received, contact the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of the Veteran's claimed exposure to Agent Orange, herbicides, insecticides, and pesticides, including DDT, while stationed in Panama from 1962 to 1964 as a military policeman for the 549th MP Co.  

Send a description of the Veteran's account of his service and exposure to herbicides in the Panama Canal Zone for verification.  JSRRC must be asked to indicate, to the extent possible, any herbicide/insecticide exposure or use of herbicides or insecticides (sprayed, stored, tested, or transported) in Panama during the Veteran's tour of duty in the Panama Canal Zone from October 20, 1962, to October 15, 1964.  

If JSRRC is unable to provide such information, ask them to identify the agency or department that could provide such information and then conduct follow-up inquiries accordingly.  

If the records are unavailable and further attempts to obtain the records would be futile, the claim file must be so annotated and the Veteran notified of such.

3.  Then, return the claim file to the examiner that provided the December 2013 opinion for an addendum.  If that examiner is unavailable, the claim file must be provided to a new examiner with appropriate expertise.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner providing the requested opinions.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.
 
The examiner is to provide an opinion as to whether it is at least as likely as not that esophageal cancer:

a) manifested during service, or; 

b) is otherwise related to service to include as a result of exposure to herbicides, defoliants, insecticides and pesticides including DDT, or;

c) whether a malignant tumor manifested within one year of service discharge.

The examination report must include a complete rationale for all opinions expressed.  With respect to b), the opinion and rationale must reflect consideration and discussion of the evidence submitted on the Veteran's behalf, in particular the Veteran's testimony, witness statements, the medical opinions of Drs. Dragnev and Erkmen, and the article entitled, "Human Health Consequences of DDT Use."

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



